Citation Nr: 1126510	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as secondary to a service-connected left foot scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from February 1946 to March 1947 and from September 1950 to June 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.

A Veterans Law Judge (VLJ) who conducts a hearing must fulfill the following two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   38 C.F.R. 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the AVLJ noted the basis of the prior determination and the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issue as whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as secondary to a service-connected left foot scar.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the aVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's low back symptomatology since active service and how his service-connected left foot scar had affected his low back disability. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which related the Veteran's low back disability to active service, including as secondary to a service-connected left foot scar, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the aVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The issues of entitlement to service connection for a right hip and a right leg disorder and the issue of entitlement to a disability rating greater than 30 percent for depressive disorder have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability, including as secondary to a service-connected left foot scar, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 2009, the Board denied the Veteran's claim of service connection for a low back disability.

2.  The evidence submitted since March 2009 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, because it suggests that the Veteran currently experiences a low back disability which may be attributed to active service, including as secondary to a service-connected left foot scar.


CONCLUSIONS OF LAW

1.  The March 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  Evidence submitted since the March 2009 Board decision in support of the claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's request to reopen his previously denied service connection claim for a low back disability, including as secondary to a service-connected left foot scar, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for a low back disability.  He contends that he has submitted medical evidence demonstrating the presence of a low back disability which is related to active service.  

In March 2009, the Board denied the Veteran's claim for a low back disability, including as secondary to a service-connected left foot scar, noting that although the Veteran sustained several acute in-service back injuries, no chronic back disability was manifested in service.  The Board also stated that there was no competent evidence linking the Veteran's post-service low back disability to active service or any incident of service, to include his acknowledged in-service back injuries or his service-connected left foot scar.  Thus, the claim was denied.  The Veteran did not initiate an appeal of the March 2009 Board decision and it was final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

The claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran, through his service representative, filed his application to reopen this claim in a letter which was date-stamped as received by the RO on January 29, 2010.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the March 2009 Board decision consists of additional VA outpatient treatment records, a March 2010 VA examination report, 2 opinions dated in January and September 2010 from S.P., M.D., the Veteran's lay statements, and the Travel Board hearing testimony.  In a January 2010 letter attached to the Veteran's claim to reopen, Dr. S.P. stated that the Veteran had sustained injuries to his left foot during active service which required him to shift his weight to his right side since service; that the weight shift "resulted in chronic pain and numbness in his right leg and lower back"; and that x-rays showed significant facet joint narrowing and sclerosis of the lower lumbar area "which would be consistent with the fact that he has had to keep shifting his weight to the right.  This would wear out those joint areas and cause inflammation and significant discomfort."  Dr. S.P. concluded that the Veteran's low back disability was related to his service-connected left foot injury.

A VA examination was provided in March 2010.  After examining the Veteran, eliciting a medical history from the Veteran, and reviewing the claims file, the examiner provided an opinion that the Veteran's low back disability was not caused by or related to, nor a result of, nor aggravated by, his service-connected left foot scar.  The VA examiner stated that, if the Veteran's left foot had been normal and never injured, he still would have had his current low back disability.  The Veteran's newly submitted VA outpatient treatment records, submitted later in March 2010, consist largely of records previously considered by the Board in its March 2009 decision.  

In statements on a VA Form 9 dated on August 28, 2010, and date-stamped as received by the RO on September 2, 2010, Dr. S.P. opined that the Veteran's current low back disability "is a direct result of his injury while in the armed services."  Dr. S.P. stated that the Veteran sustained injuries to his left foot during active service that left scar tissue in that foot "which was like a 'rock in the shoe' perpetually.  This made him have to shift his weight to the right resulting in pressure to the nerves, bones, and discs in his back - which would not have occurred if he had not been injured.  This led to degeneration of muscles/discs/bone and nerves and result[ed] in permanent damage and disability."

The Veteran testified at his April 2011 Travel Board hearing that Dr. S.P. had been his physician for 25 years and had attributed his low back disability to his service-connected left foot scar.  He also testified about his current low back symptomatology.  

The newly submitted medical evidence suggests that the Veteran's low back disability may be related to active service, including as secondary to a service-connected left foot scar.  Thus, the Board finds that the evidence submitted since March 2009 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, and raises a reasonable possibility of substantiating the claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a low back disability, including as secondary to a left foot scar, is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for a low back disability, including as secondary to a service-connected left foot scar.  The Board also finds that additional development of the Veteran's reopened claim is necessary before it can be adjudicated on the merits.  Because the reopened claim of service connection for a low back disability, including as secondary to a service-connected left foot scar, is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

Remand is required because clarification of the medical evidence of record is necessary prior to making a decision on this claim.  As noted above, Dr. S.P. provided 2 separate opinions that the Veteran's service-connected left foot scar caused his current low back disability.  Unfortunately, Dr. S.P. did not address whether the service-connected left foot scar had aggravated his current low back disability.  It also is not clear whether, and to what extent, Dr. Phillips had access to or reviewed the Veteran's service treatment records or post-service VA and private treatment records prior to offering his opinions.  Additionally, a VA examiner provided an opinion that the low back disability was not caused by, related to, or aggravated by any left foot disability.  Although that opinion was provided upon a review of the relevant medical evidence, it did not provide any supporting rationale.  Given the apparent conflict in the medical evidence of record, the Board finds that, on remand, the Veteran's claims file should be sent to a VA clinician for review and an opinion which addresses the complete contended etiological relationship (including aggravation) between the service-connected left foot scar and the current low back disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his service representative with appropriate VCAA notice regarding his claim of service connection for a low back disability, including as secondary to a service-connected left foot scar.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and his service representative and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

4.  After any additional records have been associated with the claims file, send the Veteran's complete claims file to an appropriate VA clinician for an opinion as to the etiology of the Veteran's low back disability, including as secondary to a service-connected left foot scar.  If the examiner determines that a new examination is required, one must be conducted.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the service and post-service evidence of record, whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's low back disorder was caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left foot scar caused or aggravated the low back disorder.  The VA clinician must address the VA and private medical opinions already of record and attempt to resolve the apparent conflict between the opinions of Dr. S.P. and the March 2010 VA medical opinion.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


